Order entered April 24, 2020




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-01201-CR

               GERRICK ANTHONY HAWTHORNE, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No. 7
                             Dallas County, Texas
                     Trial Court Cause No. F19-52867-Y

                                    ORDER

      Before the Court is appellant’s April 23, 2020 motion to supplement the

record. We GRANT the motion. We ORDER Dallas County District Clerk Felicia

Pitre to file a supplemental clerk’s record containing the signed jury charge on

guilt/innocence and the signed jury charge on punishment WITHIN TEN DAYS

of the date of this order.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE